   Case: 1:16-cv-11039 Document #: 390 Filed: 10/08/20 Page 1 of 4 PageID #:9828




                          UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

 STEVEN E. FREEDMAN and KATE                 )
 FREEDMAN, as Trustees of the STEVEN         )
 AND KATE LIVING TRUST DATED APRIL           )
 20, 2005,                                   )
                           Plaintiffs,       )
 v.                                          )
                                             )
 AMERICAN GUARDIAN HOLDINGS, INC., )
 an Illinois corporation,                    )
                                             )            Civil Action No. 1:16-cv-11039
                               Defendant.    )
 ______________________________________ )
 AMERICAN GUARDIAN HOLDINGS, INC., )                      Hon. Jorge L. Alonso
 an Illinois corporation, and AMERICAN       )
 GUARDIAN WARRANTY SERVICES, INC. )
 an Illinois corporation                     )
                                             )
                         Counter Plaintiffs, )
 v.                                          )
                                             )
 STEVEN E. FREEDMAN, individually and as )
 Trustee of the STEVEN AND KATE LIVING )
 TRUST DATED APRIL 20, 2005                  )
                                             )
                         Counter Defendant.  )

                                    JOINT STATUS REPORT

        In advance of the trial set for October 19 and 20, 2020, and pursuant to the Court’s October

7, 2020 Order (ECF 389), Counter-Plaintiffs American Guardian Holdings, Inc. and American

Guardian Warranty Services, Inc. (“American Guardian”), and Counter-Defendant Steven

Freedman, submit this Joint Status Report. At the status conference set for October 9, 2020 at 9:30

a.m., the parties will seek clarification as to certain outstanding pre-trial issues outlined below.

        1.      On February 13, 2020, the parties submitted a proposed pre-trial order that among

other things, identified exhibits they intend to offer in evidence, witnesses they intend to call a trial

and deposition designations they will seek to introduce into evidence.


146167327
   Case: 1:16-cv-11039 Document #: 390 Filed: 10/08/20 Page 2 of 4 PageID #:9829




         2.    On September 11, 2020, this Court held a Pre-Trial Video Conference at which the

parties addressed certain pre-trial matters in advance of the October 19, 2020 bench trial in this

matter. (ECF 387.) At that conference, the Court determined that the trial would proceed virtually,

and that the Court would take under advisement the parties objections to certain exhibits and the

deposition designations.

         3.    On October 5, 2020, counsel for Mr. Freedman and counsel for American Guardian,

participated in a telephone call to discuss certain matters in advance of the upcoming trial,

including the presentation of deposition testimony, the calling of American Guardian’s witnesses,

courtroom technology, and other questions regarding logistics.

         4.    The Parties jointly are looking for clarification in advance of the October 19, 2020

trial on the following items:

                   a. Does the Court prefer that deposition testimony be submitted via documents
                      or read into the record?
                   b. Does the Court has any specific procedures or guidelines by which counsel
                      and the witnesses should abide? In particular, the Parties’ discussed
                      whether “live” witnesses should appear from their own room separate from
                      counsel (if participating in the same office as counsel), and whether they
                      will be permitted to have in front of them a binder of hard copy exhibits for
                      use during examination, as needed.
                   c. Would the Court like a hard copy set of the Parties’ exhibits in advance of
                      trial?
         5.    In addition, Mr. Freedman asks the Court to rule on the admissibility of testimony

of certain of American Guardian’s witnesses via deposition. Mr. Freedman will separately file a

statement regarding this issue by the close of business today. American Guardian objects to any

such filing because the Court has not requested briefing on either party’s objections to deposition

designations and it is inappropriate to submit unsolicited briefing on a matter already before the

Court.




                                               -2-
146167327
   Case: 1:16-cv-11039 Document #: 390 Filed: 10/08/20 Page 3 of 4 PageID #:9830




Dated: October 8, 2020

  By: /s/ James A. Rolfes                    By: /s/ Dawn Canty
       One of Their Attorneys                    One of Their Attorneys
 James A. Rolfes                             Dawn M. Canty
 Lewis B. Greenblatt                         Debra K. Lefler
 Meredith A. Shippee                         Bonita L. Stone
 Kristen DeGrande                            KATTEN MUCHIN ROSENMAN LLP
 REED SMITH LLP                              525 W. Monroe Street
 10 South Wacker Drive                       Chicago, Illinois 60661
 Chicago, Illinois 60606                     Tel: 312-902-5200
 Tel: 312-207-1000                           Fax: 312-902-1061
 Fax: 312-207-6400                           dawn.canty@katten.com
 jrolfes@reedsmith.com                       debra.lefler@katten.com
 lgreenblatt@reedsmith.com                   bonita.stone@katten.com
 mshippee@reedsmith.com
 kdegrande@reedsmith.com

                                              Counsel for Counterplaintiffs AMERICAN
 Counsel for Plaintiffs and Counterdefendants GUARDIAN HOLDINGS, INC. and
 STEVEN E. FREEDMAN and KATE                  AMERICAN GUARDIAN WARRANTY
 FREEDMAN, as Trustees of the STEVEN AND SERVICES, INC.
 KATE LIVING TRUST DATED APRIL 20,
 2005 and STEVEN E. FREEDMAN




                                          -3-
146167327
   Case: 1:16-cv-11039 Document #: 390 Filed: 10/08/20 Page 4 of 4 PageID #:9831



                                 CERTIFICATE OF SERVICE

        I hereby certify that, on October 8, 2020, I caused a true and correct copy of the foregoing

Joint Status Report to be served on all counsel of record via the CM/ECF filing system.


                                                          /s/ Dawn M. Canty
                                                          Dawn M. Canty
                                                          Katten Muchin Rosenman LLP
                                                          525 W. Monroe Street
                                                          Chicago, Illinois 60661
                                                          Tel: 312-902-5200
                                                          Fax: 312-902-1061
                                                          dawn.canty@kattenlaw.com


                                                          Counsel for Counterplaintiffs
                                                          American Guardian Holdings, Inc.
                                                          and American Guardian Warranty
                                                          Services, Inc.




                                                -4-
146167327
